Citation Nr: 1020967	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  07-30 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a disability rating higher than 20 percent 
for mechanical back pain with a history of strain, for the 
period prior to November 6, 2007.

2.  Entitlement to a disability rating higher than 40 percent 
for mechanical back pain with a history of strain since 
November 6, 2007.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to March 
1983 and from January 1987 to December 2002.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine, 
which continued a 20 percent rating for chronic low back 
pain.  An April 2009 rating decision by the RO in Detroit, 
Michigan, which exercises current jurisdiction over the 
claims file, granted entitlement to a 40 percent rating, 
effective November 6, 2007.  The Veteran continued his 
appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) (a veteran is 
presumed to be seeking the highest possible rating unless he 
expressly indicates otherwise).

The Veteran testified in November 2007 before a decision 
review officer.  A transcript of the hearing testimony is 
associated with the claims file.

In November 2009, the Board remanded the case to the RO, via 
the Appeals Management Center (AMC), in Washington, DC, for 
additional development.  The AMC/RO completed the additional 
development as directed, continued to deny the claims for 
ratings higher than already allowed, and returned the case to 
the Board for further appellate review.
The Veteran submitted additional evidence for which he waived 
initial RO review and consideration.  In light of the waiver, 
the Board may properly consider the evidence in this decision 
without the necessity for a remand.  See 38 C.F.R. § 20.1304 
(2009).

The record raises the issue of entitlement to a total 
disability evaluation based on individual unemployability due 
to service connected disorders.  This issue, however, is not 
currently developed or certified for appellate review.  
Accordingly, this matter is referred to the RO for 
appropriate consideration.  


FINDINGS OF FACT

1.  The AMC/RO completed the development directed in the 
November 2009 remand.

2.  For the period prior to November 6, 2007, the Veteran's 
low back disability was not manifested by ankylosis, flexion 
limited to 30 degrees or less, or associated neurologic 
symptoms of compensable severity.

3.  Since November 6, 2007, the Veteran's low back disability 
has been not manifested by ankylosis, or associated 
compensably disabling neurologic symptomatology.


CONCLUSIONS OF LAW

1.  The requirements for an evaluation higher than 20 percent 
for mechanical back pain with history of strain for the 
period prior to November 6, 2007, were not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2009); 
38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.7, 4.71a, Diagnostic 
Code 5237 (2009).

2.  The requirements for an evaluation higher than 40 percent 
for mechanical back pain with history of strain since 
November 6, 2007, are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.7, 
4.71a, Diagnostic Code 5237.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  VA notified the Veteran in 
June 2006 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant and 
what part VA will attempt to obtain, notice of how disability 
ratings and effective dates are assigned.  The Board finds 
the June 2006 letter provided the Veteran full content-
compliant VCAA notice.  38 C.F.R. § 3.159(b)(1).

VA has also fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  Further, the Board remanded the appeal to 
obtain treatment records extant which were not part of the 
claims file, which the AMC/RO obtained as directed.  The 
claims were readjudicated in the February 2010 Supplemental 
Statement of the Case.  The Veteran was provided the 
opportunity to present pertinent evidence and testimony 
throughout all stages of the claims process.  In sum, there 
is no evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.  See 38 C.F.R. § 3.159(c).

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by an appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).


Governing Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Where 
applicable under the Diagnostic Code in question, weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 38 
C.F.R. §§ 4.40, 4.45.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition. Schafrath, 1 Vet. 
App. at 594.  Where an increase in the level of a service-
connected disability is at issue, however, the primary 
concern is the present level of disability.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Nonetheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in this decision is, 
therefore, undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

Analysis

Historically, a January 2003 rating decision granted service 
connection for a low back disability and assigned an initial 
10 percent evaluation, effective January 2003.  A February 
2005 rating decision granted a 20 percent rating, effective 
August 2004.  The RO received the Veteran's current claim in 
May 2006.

The General Rating Formula for Diseases and Injuries of the 
Spine is used to evaluate lumbosacral strain under Diagnostic 
Code 5237.  It provides that, with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease, a 40 percent rating applies if range of motion on 
forward flexion is limited to 30 degrees or less.  A 
20 percent rating applies if forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees; or, if the combined range of motion 
of the thoracolumbar spine is not greater than 120 degrees; 
or if the disability is manifested by muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  38 C.F.R. § 4.71a.

Period Prior to November 6, 2007.

The preponderance of the probative evidence of record shows 
the primary manifestation of the Veteran's low back 
disability during this period was chronic pain.  The General 
Spine Rating Formula is based entirely on objective criteria.  
Either the objective findings on clinical examination meet or 
approximate the range of motion criteria or they do not.  As 
shown by the findings on clinical examination set forth 
below, the Veteran's low back disability did not meet or 
approximate entitlement to a rating higher than 20 percent 
prior to November 6, 2007.

The July 2006 examination report notes his complaints of 
constant mid- and lower back pain which-on  a scale of 1 to 
10, he assessed as 6-7/10.  Lifting, pulling, or pushing 
repeatedly increased the pain.  He noted his activities of 
daily living were limited, and back pain affected his ability 
to do his job.  He denied using a back brace but added that 
he did use a brace when he had to walk long distances.  The 
Veteran denied acute episodes of excruciating low back pain 
during the prior 12 months.  He also denied any flare-ups or 
complaints of pain radiating to his legs.  Lortab tablets 
provided some relief without any side effects.

Physical examination revealed a normal heel-toe gait and good 
posture.  The Veteran did not use a brace or cane.  Muscle 
tone was good, without any spasm, and there was no tenderness 
or trigger points.  Lumbar lordosis was normal, and the 
pelvis was symmetrical without any tilting.  There was no 
scoliosis.  Forward flexion was to 65 degrees with complaints 
of pain at the end of the motion.  Backwards extension was to 
20 degrees with pain at the end.  Lateral flexion and 
rotation were to 20  degrees bilaterally with pain at the end 
of lateral flexion but not rotation.  Both lower limbs were 
negative for any neurological deficiency, but straight leg 
raising was positive at 75 degrees with complaints of pain.  
Lasegue's sign was negative.  Thoracic and lumbar spine x-
rays were within normal limits.  The examiner diagnosed 
normal thoracolumbar spine without any residual of any trauma 
or arthritic pathology.  There was no neurological 
involvement.

The examiner found no evidence to indicate a chronic pain 
syndrome as a diagnosis.  Moreover, the examiner found no 
relationship between the Veteran's description of a chronic 
pain syndrome and his subjective complaints of back pain.

April and early May 2006 records from the Veteran's primary 
care physician note positive tenderness, spasm, and straight 
leg raising.  His diagnosis included a herniated disc, and he 
referred the Veteran to a pain management specialist, Dr. K.  

Dr. K's May 2006 report notes he conducted a range of motion 
examination, but he did not note the values.  Patrick's test 
was positive on the left side with possible involvement of 
the left sacroiliac joint.  Muscle strength and tone of the 
legs were within normal limits bilaterally.  The Veteran was 
neurologically intact in both lower extremities for touch, 
temperature, and pressure.  Knee and ankle jerks were normal 
bilaterally.   

A May 2006 private MRI examination revealed relatively mild 
degenerative disc disease at L1-2, L2-3, L3-4, L4-5, and L5-
S1.  No spinal stenosis was shown at either segment or neural 
foraminal encroachment.  There was mild neural foraminal 
narrowing at L5-S1.

The above noted findings also show the Veteran's low back to 
have most nearly approximate the assigned 20 percent rating.  
38 C.F.R. § 4.7.  A higher rating was not met or approximated 
as there was no finding of ankylosis.  The fact the Veteran's 
low back demonstrated motion, albeit limited, indicates the 
absence of ankylosis by definition.  Moreover, the Veteran's 
low back disorder was not manifested by forward flexion to 30 
degrees or less, or by any neurologic symptomatology.

In his October 2006 notice of disagreement, the Veteran 
asserted that his private treatment records showed his low 
back disability was more severe than indicated by the 20 
percent rating.  He noted that the severity of his back pain 
required prescribed narcotic pain medications, and he was 
using narcotic pain patches 24 hours a day as of the date of 
his notice of disagreement.  The Board notes, however, that 
the General Spine Formula specifically provides for the 
impact of pain and stiffness, etc., in the ratings provided.  
Consequently, the Veteran's pain, standing alone, does not 
provide a factual basis for a higher rating.  See 68 Fed. 
Reg. 51,454-51,455 (Aug, 27, 2003).

Period Beginning November 6, 2007.

At the November 2007 RO hearing the Veteran appeared wearing 
a back brace, and he reiterated the fact the July 2006 
examination report did not document the degree of pain he was 
in during range of motion testing.  He noted that he worked 
in computer security and asserted that he lost approximately 
70 hours from work due to his low back.  This information was 
confirmed in a letter from his employer, which confirmed the 
assertion that the Veteran had to work from home for 40 hours 
due to back symptoms.

The private treatment records note his treatment for 
continuous chronic low back pain, to include the surgical 
implantation of a pump for pain medication.  A May 2008 entry 
notes the Veteran manifested bilateral positive straight leg 
raising, but his neurological examination was normal in terms 
of sensation and reflexes.  A January 2009 entry notes 
decreased right foot sensation, but later entries do not 
include that symptom.  Thus, it apparently did not evolve 
into a chronic entity of the Veteran's low back symptoms.

The April 2009 VA examination report notes that the examiner 
conducted a review of the claims file.  The report also notes 
the Veteran's complaints of constant daily low back pain 
which, on a scale of 1 to 10, he assessed as 9/10.  He noted 
that any movement caused more pain, and claimed that he could 
not do bending or twisting movements, handle weights over 
five pounds, walk more than 20 feet at stretch, or sit or 
stand for more than 10 minutes at a stretch.  Reportedly, his 
pain was aggravated by cold weather.  He denied any specific 
injury to his back over the prior five years, and he denied 
having undergone any back surgery.  Receipt of epidural 
steroid injections in 2007 and 2008 had provided temporary 
relief.  An intrathecal pump for chronic intractable low back 
pain was implanted in July 2008.  The Veteran reported low 
back pain that occasionally radiated into the right lower 
extremity, and it was associated with tingling and numbness 
on rare occasions.  He denied any lower extremity paralysis 
or weakness, or sphincter disturbances related to his back 
problems.  The Veteran noted he could perform his activities 
of daily living but it took some time, and he had to take 
some bed rest at home on occasion.  He used sick leave on and 
off.

The examiner noted the Veteran walked with a cane.  Physical 
examination revealed power, tone, sensations, deep tendon 
reflexes, cerebella function, plantar reflexes, and Romberg 
test were normal.  No focal neurological signs were elicited, 
and gait was normal.  Examination of the spine revealed 
minimal tenderness over the lumbar spine, and lumbar spine 
alignment was normal.  Minimal paraspinal spasm was present 
in the lumbar area.  A vertical surgical scar in the upper 
lumbar areas was well healed.  Range of motion study revealed 
forward flexion to 30 degrees.  Straight leg raising was 30 
degrees bilaterally, and Lasegue's was negative.  No focal 
lower extremity neurological signs were elicited.  Sensations 
were intact and deep tendon reflexes were normal.  There was 
no atrophy or wasting of the lower extremity muscles.  X-rays 
were interpreted as having shown no evidence of acute 
compression fracture, spondylolisthesis, or spondylosis.  The 
examiner diagnosed degenerative joint and disc disease with 
chronic intractable pain.

Following receipt of the examination report the decision 
review officer, in an April 2009 rating decision, granted a 
40 percent rating based on the Veteran's range of motion on 
forward flexion, effective November 6, 2007, the date of the 
RO hearing.  See 38 C.F.R. §§ 3.400(o)(2), 4.71a, Diagnostic 
Code 5237.  As discussed earlier, the evidence in the claims 
file does not provide a factual basis for a 40 percent rating 
prior to the effective date assigned in the April 2009 rating 
decision.  While the Veteran's chronic intractable low back 
pain is acknowledged, the current spine rating criteria 
contemplate and subsume 38 C.F.R. §§ 4.40 and 4.45.

In view of the fact the Veteran's low back is rated at 40 
percent as of November 6, 2007, the only basis for a higher 
rating would be if his low back disorder was manifested by 
ankylosis; or, there is a basis for a separate rating for 
neurological symptoms.

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, General Rating 
Formula For Diseases and Injuries of the Spine, Note (5).

Significantly, however, the fact the Veteran's low back 30 
degrees of flexion precludes an increased rating on the basis 
of thoracolumbar ankylosis.  As concerns neurological 
involvement, none of the medical evidence of record notes a 
diagnosis of intervertebral disc syndrome, which is rated on 
the basis of an incapacitating episodes.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243.  The Board notes the Veteran's 
report that he used bed rest during his days missed from 
work, but there is no evidence he was prescribed bed rest by 
a physician.  Hence, he does not meet the rating definition 
of incapacitating episodes.  See General Rating Formula For 
Diseases and Injuries of the Spine, Note (2).  Nonetheless, 
even without a diagnosis of intervertebral disc syndrome, the 
Veteran would be entitled to a separate rating for any 
neurological symptoms associated with his low back 
disability.  See Esteban v. Brown, 6 Vet. App. 259 (1994) 
(separate ratings are available for different symptoms of a 
disability).

As noted testing for straight leg raising was positive, 
however, the appellant has otherwise been assessed as normal 
neurologically.  No chronic deficits in lower extremity 
sensation or reflexes have been noted.  In light of all of 
the factors discussed above, the Board finds the Veteran's 
low back disorder more nearly approximated a 20 percent 
rating for the period prior to November 6, 2007, and a 40 
percent rating for the period since November 6, 2007.  
38 C.F.R. § 4.1, 4.7, 4.71a, Diagnostic Code 5237.

The Veteran's assertions for a higher rating raises the issue 
of consideration of a higher rating on an extraschedular 
basis.  See Barringer v. Peake, 22 Vet. App. 242 (2008) 
(Board must discuss whether referral for extraschedular 
consideration is indicated where raised by the evidence of 
record).  The decision review officer considered referral for 
consideration on an extraschedular basis but denied it.
In exceptional cases, where the rating schedule is deemed 
inadequate, the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the 
applicable criteria, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  See 38 C.F.R. § 3.321(b)(1).

The Board is precluded from granting an increased rating on 
an extraschedular basis in the first instance.  38 C.F.R. § 
3.321(b)(1);  Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  The 
Board may, however, determine whether a particular claim 
merits submission for an extraschedular evaluation.  Brannon 
v. West, 12 Vet. App. 32, 35 (1998).  Further, where the RO 
has considered the issue of an extraschedular rating and 
determined it inapplicable, the Board is not precluded from 
affirming a RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) 
for an extraschedular rating.  Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996).

Before the Board may refer a case for extraschedular 
consideration, however, there first must be a finding that 
the Veteran's disability picture is exceptional.  To do so, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Under the approach prescribed by VA, if 
the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required.  See Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds the rating criteria considered in this case 
reasonably describe the Veteran's disability level and 
symptomatology.  The Veteran's disability picture is 
contemplated by the rating schedule, as the very symptoms 
manifested by his low back disorder and discussed above are 
included in the schedular rating criteria.  As a result, in 
the absence of such factors showing exceptional disablement 
for reasons not addressed in the rating criteria, the 
Veteran's disability picture is not exceptional, and the 
Board affirms the decision review officer's decision not to 
submit the Veteran's case for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1).  
See Bagwell, 9 Vet. App. at 338-39.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claims, however, the doctrine is not 
for application.  Schoolman v. West, 12 Vet. App. 307, 311 
(1999).


ORDER

Entitlement to a disability rating higher than 20 percent for 
mechanical back pain with a history of strain, for the period 
prior to November 6, 2007, is denied.

Entitlement to a disability rating higher than 40 percent for 
mechanical back pain with a history of strain, since November 
6, 2007, forward, is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


